Citation Nr: 1811572	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, from February 2003 to September 2003, and from September 2004 to August 2005, with intermittent service in the United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was previously remanded in April 2017. After a review of the record, the Board finds that an additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in April 2017. The Board remanded this matter for a VA examination to determine whether the Veteran is permanently and totally disabled. Accordingly, the Veteran has undergone the requested VA examination and has reported that he is currently employed full-time as a call center technician. However, the Veteran was previously unemployed, and March 2016 and January 2017 VA treatment records indicate that the Veteran filed for benefits at the Social Security Administration (SSA) with the determination still pending at that time. 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct. 38 U.S.C. § 1521 (a). Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disabilities not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. § 3.3 (a)(3). 

In this case, the Veteran has the requisite wartime service and is under the age of 65. See DD-214 Certificate of Discharge. Therefore, his basic eligibility for pension turns on whether he meets the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes. Such a determination is based on the total impairment caused by all nonservice-connected disabilities which are not the result of willful misconduct. See 38 U.S.C. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability). 

Pursuant to the above criteria, a claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C. § 1521; 38 C.F.R. § 3.3 (a)(3).

Here, the Veteran has reported that he filed for benefits through SSA. However, such SSA records have not been obtained and associated with the Veteran's claims file. Because the Veteran may be considered permanently and totally disabled if he is determined disabled by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner, such SSA records must be obtained and associated with the Veteran's electronic claims file upon remand.

Accordingly, the case is REMANDED for the following action:

1. Issue a notice letter to the Veteran and his representative. This letter should contain notice of the information and evidence necessary to substantiate a claim for nonservice-connected pension benefits. 

2. Request that the Veteran provide updated employment and income information. Specifically, provide him with any VA Forms necessary to obtain updated income and employment information for the entire period on appeal. Such forms may include VA Form 21-0516, Improved Pension Eligibility Verification Report, VA Form 21-8416, Medical Expense Report, and VA Form 21-527, Income-Net Worth and Employment Statement. 

3. The AOJ should obtain all unassociated SSA records, to include income and disability records. See March 2016 and January 2017 VA treatment records (noting that the Veteran filed for SSA benefits, with the determination still pending at that time).

If the search for such records has negative results, notify the Veteran and his representative and place a statement to that effect in the electronic record.

4. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case(SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




